t c memo united_states tax_court david rice petitioner v commissioner of internal revenue respondent docket no 19682-05l filed date david rice pro_se lisa k hunter for respondent memorandum opinion ruwe judge this case is before the court on petitioner’s motion to file motion to vacate order of dismissal for lack of jurisdiction embodying motion to vacate order of dismissal for lack of jurisdiction hereinafter referred to as petitioner’s motion for leave we must decide whether to grant petitioner’s motion for leave our action on petitioner’s motion for leave will determine whether the court has jurisdiction to decide whether the proposed collection against petitioner may proceed at all relevant times petitioner resided in omaha nebraska background on date respondent issued to petitioner a notice_of_determination concerning collection actions s under sec_6320 and or notice_of_determination regarding his unpaid federal tax_liabilities for and respondent’s office of appeals determined that it was appropriate to collect petitioner’s unpaid taxes by levy on date petitioner sent to the court a document which states in relevant part dear tax_court judge the collection_due_process_hearing that i requested has been decided i need your assistance regarding a notice_of_determination i received from the internal_revenue_service for the tax_year and i believe that this hearing was unfair and biased i was not provided information that i requested from the hearing agent the letter states that i must file a petition with the u s tax_court if i believe the irs numbers are wrong i think the irs is wrong but i am not sure if i am doing this protest right i told the irs i didn’t owe them anything and they still have not shown me any proof to support their claim could you please write to me and let me know the procedure unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure i need the help of the tax_court to clarify this matter i am unclear as to what rules of procedure and evidence were to preside over my collection_due_process_hearing although i asked many times i never received any information on such procedures the agent was no help at all now a whole new procedure is beginning and i am more confused i am unsure of what to do from here will you please advise what my next steps are and if there is public council available for my assistance when am i supposed to go to court over this would i receive the assistance of a public defender thank you for reading my letter and trying to help me this document failed to comply with the rules of the court as to the form and content of a proper petition petitioner also failed to submit the required filing fee nevertheless on date the court filed petitioner’s document as an imperfect petition regarding respondent’s notice_of_determination by order dated date the court directed petitioner to file a proper amended petition and to pay the filing fee on or before date the order stated that if an amended petition and the filing fee were not received on or before date the case would be dismissed petitioner failed to respond to the court’s date order on date the court entered an order of dismissal for lack of jurisdiction order of dismissal on date petitioner mailed a document labeled request permission to file motion to vacate order of dismissal for lack of jurisdiction motion to vacate order of dismissal for lack of jurisdiction which states in relevant part request permission to file motion to vacate order of dismissal for lack of jurisdiction petitioner respectfully requests permission from the court to file this motion to vacate order of dismissal for lack of jurisdiction for the tax years and with docket no 19682-05l petitioner also request sic leave from the court to accept petitioner’s amended petition petitioner desires to dispute the respondent’s determination made with respect to petitioner’s income taxes for the tax_year motion to vacate order of dismissal for lack of jurisdiction petitioner respectfully requests that the court vacate its order of dismissal for lack of jurisdiction and determine the case laid out by the petitioner’s amended petition which will be filed concurrently with this motion petitioner will also file motion to remand and designation of place of trial concurrently with this motion petitioner mailed an amended petition in the same envelope as the motion for leave these documents were received by the court on date days after the order of dismissal was entered the court filed petitioner’s document as a motion to file motion to vacate order of dismissal for lack of except in limited circumstances that do not apply here rule generally requires motions to be separately_stated and not joined together we allowed the document to be filed here in the interest of judicial administration but do not purport to sanction the filing of joint motions in future cases petitioner also paid the filing fee jurisdiction embodying motion to vacate order of dismissal for lack of jurisdiction mot for leave on date respondent issued two forms 668-a notice_of_levy to midwest bank na-data center and ameritrade inc on the same day respondent issued a form 668-w notice_of_levy on wages salary and other income to mutual of omaha insurance co on date petitioner filed a motion to restrain assessment or collection motion to restrain requesting the court to stop the irs collection of tax claimed to be owed for on date the court issued an order directing respondent to refrain from collection action pursuant to the levy determination until the court acted on petitioner’s motion for leave and further directed respondent to file a response to petitioner’s motion for leave on date respondent filed a response objecting to petitioner’s motion for leave and also filed a motion to permit levy pursuant to rule a and sec_6330 in respondent’s objection to petitioner’ sec_4 at the time of these levies petitioner’s motion for leave had not been served on respondent sec_6330 provides in pertinent part that except as provided in par if a hearing is requested under sec_6330 the levy actions which are the subject of the requested hearing shall be suspended for the period during which such hearing and appeals therein are pending sec_6330 provides paragraph shall not apply to a levy action while an appeal is pending if the underlying tax_liability is not at issue in the appeal and the court determines that the secretary has good cause not to suspend the levy continued motion for leave and in his motion to permit levy respondent alleges that petitioner’s underlying tax_liabilities are not at issue and that release of the levied funds would be highly prejudicial to respondent in support of his position respondent alleges that petitioner was offered an opportunity for a hearing before an appeals officer but failed to take such opportunity and instead responded with letters asserting frivolous arguments respondent alleges that petitioner is merely attempting to delay collection of his liabilities respondent attached copies of the notice_of_deficiency with regard to petitioner’s tax_year that indicate it was sent to petitioner on date the notice_of_deficiency determined an increase in tax of dollar_figure a sec_6654 failure to pay estimated income_tax penalty of dollar_figure and a sec_6651 failure_to_file or to pay tax penalty of dollar_figure respondent states that petitioner did not file a petition for redetermination of the proposed deficiency with the tax_court in two separate orders dated date the court directed petitioner to reply on or before date to respondent’s objection to petitioner’s motion for leave and to continued in the motion to permit levy respondent states that he has since released outstanding wage levies and has advised midwest bank na-data center and ameritrade inc not to remit the levied funds at this time respond to respondent’s motion to permit levy petitioner failed to respond to the court’s orders discussion this court can proceed in a case only if it has jurisdiction and either party or the court sua sponte can question jurisdiction at any time stewart v commissioner t c ___ ___ slip op pincite 81_tc_879 on date we dismissed petitioner’s case for lack of jurisdiction an order of dismissal for lack of jurisdiction is treated as the court’s decision stewart v commissioner supra at ___ slip op pincite 82_tc_471 sec_7459 provides in relevant part sec_7459 date of decision -- if the tax_court dismisses a proceeding for lack of jurisdiction an order to that effect shall be entered in the records of the tax_court and the decision of the tax_court shall be held to be rendered upon the date of such entry the word decision refers to decisions determining a deficiency and orders of dismissal for lack of jurisdiction 517_f2d_13 7th cir 228_f2d_478 3d cir stewart v commissioner supra at ___ slip op pincite except for very limited exceptions none of which applies here this court lacks jurisdiction once a decision or dismissal for lack of jurisdiction becomes final within the meaning of sec_7481 stewart v commissioner supra at ___ slip op pincite n a decision of the tax_court becomes final upon the expiration of the time allowed for filing a notice of appeal if no such notice has been duly filed within such time sec_7481 sec_7483 provides that a notice of appeal may be filed within days after a decision is entered pursuant to rule a of the federal rules of appellate procedure if under the tax court’s rules a party makes a timely motion to vacate or revise a decision the time to file a notice of appeal runs from the entry of the order disposing of the motion or from the entry of a new decision whichever is later as previously explained an order of dismissal for lack of jurisdiction is treated as the court’s decision fed r app p a provides rule review of a decision of the tax_court a how obtained time for filing notice of appeal review of a decision of the united_states tax_court is commenced by filing a notice of appeal with the tax_court clerk within days after the entry of the tax court’s decision at the time of filing the appellant must furnish the clerk with enough copies of the notice to enable the clerk to comply with rule d if one party files a timely notice of appeal any other party may file a notice of appeal within days after the tax court’s decision is entered if under tax_court rules a party makes a timely motion to vacate or revise the tax court’s decision the time to file a notice of appeal runs from the entry of the order disposing of the motion or from the entry of a new decision whichever is later rule provides that any motion to vacate or revise a decision with or without a new or further trial shall be filed within days after the decision has been entered unless the court shall otherwise permit emphasis added petitioner did not file a motion to vacate or revise within days after the court’s order of dismissal was entered therefore in order for his motion to vacate to be considered timely filed rule required petitioner to file a motion for leave to file a motion to vacate or revise the granting of which lies within the sound discretion of the court see rule 872_f2d_245 8th cir affg tcmemo_1987_1 stewart v commissioner supra at ___ slip op pincite 108_tc_1 petitioner’s motion for leave was postmarked and mailed prior to the expiration of the 90-day appeal period the timely- mailing timely-filing provisions of sec_7502 apply to a motion for leave to file a motion to vacate a decision that is mailed and postmarked prior to but received by the court after the expiration of the 90-day appeal period stewart v commissioner supra at ___ slip op pincite therefore we have jurisdiction to consider petitioner’s motion for leave however whether the court retains jurisdiction over petitioner’s case depends on whether the court grants leave to file petitioner’s motion to vacate id at ___ slip op pincite if the court grants the motion for leave then the time for appeal is extended 113_f3d_1087 9th cir revg tcmemo_1994_604 67_f3d_1489 9th cir affg tcmemo_1992_731 stewart v commissioner supra at ___ slip op pincite however if the motion for leave is not granted the motion to vacate cannot be filed if the motion to vacate is not filed the appeal period is not extended and the order of dismissal for lack of jurisdiction is final the filing of a taxpayer’s motion for leave to file a motion to vacate does not extend the time for appeal unless the court grants the motion for leave and permits the filing of the motion to vacate nordvik v commissioner supra pincite stewart v commissioner supra at ___ slip op pincite 805_fsupp_834 e d cal affd without published opinion 5_f3d_536 9th cir whether to grant petitioner’s motion for leave is discretionary stewart v commissioner supra at ___ slip op pincite however a timely motion for leave without more is not necessarily sufficient to persuade the court to grant such in 67_f3d_1489 n 9th cir affg tcmemo_1992_731 the court_of_appeals for the ninth circuit expressly adopted the reasoning of the district_court in 805_fsupp_834 e d cal affd without published opinion 5_f3d_536 9th cir motion in deciding what action to take we are guided primarily by whether it would be in the interest of justice to vacate the prior decision but we also recognize that litigation must end at sometime 92_tc_1079 manchester group v commissioner tcmemo_1997_576 a repeated failure to follow the court’s orders by the party filing the motion for leave is a factor that would weigh against granting the motion petitioner failed to timely respond to the court’s date order to file a proper petition after his case was dismissed for lack of jurisdiction petitioner waited until the time for appeal was about to expire to file his motion for leave petitioner’s failure to comply with the court’s subsequent orders directing him to file a reply to respondent’s objection to petitioner’s motion for leave and to file a response to respondent’s motion to permit levy is the most recent example of petitioner’s failures to properly pursue this matter therefore in the exercise of our discretion and in the interests of justice we will deny petitioner’s motion for leave it follows that the court’s order of dismissal for lack of jurisdiction in this case became final on date days after our order of dismissal for lack of jurisdiction because date the 90th day after the court entered the order of dismissal fell on a sunday although that is the day continued we no longer have jurisdiction in this matter petitioner’s motion to restrain collection and respondent’s motion to permit levy are moot and our order of date directing respondent to refrain from collection action pending action on petitioner’s motion for leave is vacated and set_aside to reflect the foregoing an appropriate order will be issued continued that the court’s order of dismissal would normally become final pursuant to sec_7503 petitioner had until date the following monday to file a notice of appeal see also fed r app p a
